Citation Nr: 0633856	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a left knee disability, to include left knee 
strain with meniscus tear and chondromalacia, prior to July 
12, 1999.

2.  Entitlement to a disability evaluation in excess of 30 
percent for a left knee disability, to include left knee 
strain with meniscus tear and chondromalacia, status post 
shaving of medial femoral condyle with bone grafting as well 
as OATS procedure, on and after January 1, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military from July 1979 to July 1982 
and additional service of unverified dates with reserve 
components.

This appeal originated from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that terminated a temporary total 
rating on October 31, 1999, for July 12, 1999, surgery for 
the service-connected left knee disability.  Prior to July 
12, 1999 the left knee disorder was evaluated as 20 percent 
disabling.  The veteran also appealed a March 2000 rating 
decision that granted a temporary total rating from January 
24, 2000 to March 1, 2000, with a decrease back to 20 percent 
as of March 1, 2000.  A July 2000 rating that extended the 
temporary 100 percent rating from January 24 to June 1, 2000 
was not appealed.  

The appeal also arises from an RO rating decision issued in 
March 2001 that extended the prior temporary total rating 
from June 1, 2000, to December 31, 2000, based on additional 
knee surgery performed on June 15, 2000.  The April 2001 
rating decision also granted an increased (30 percent) 
schedular rating, effective from January 1, 2001, for the 
left knee.  The 20 percent rating remained in effect prior to 
July 12, 1999.  

In July 2004, the Board remanded this matter for further 
development.  Following further development, the case was 
returned to the Board, which disposed of the temporary total 
rating issue on appeal in an October 2005 decision.  The 
Board remanded the remaining issues of entitlement to a 
rating in excess of 20 percent prior to July 12, 1999 and 
entitlement to a rating in excess of 30 percent as of January 
1, 2001 for the left knee disorder.  

This matter is now returned to the Board for further 
appellate consideration.  

The Board previously referred a claim for entitlement to 
total disability evaluation due to individual unemployability 
for RO adjudication.  Although this was mentioned by the RO 
in a deferred rating action of November 2005, it has not been 
adjudicated by the RO and is again referred to the RO for 
further consideration.  


FINDINGS OF FACT

1.  Prior to July 12, 1999, the veteran's service-connected 
left knee disability, to include left knee strain with 
meniscus tear and chondromalacia, was manifested by no more 
than moderate recurrent lateral instability and no evidence 
of compensable limitations of motion.  

2.  As of January 1, 2001, the veteran's service connected 
left knee disability, to include left knee strain with 
meniscus tear and chondromalacia, status post shaving of 
medial femoral condyle with bone grafting as well as OATS 
procedure is manifested by severe recurrent lateral 
instability.

3.  X-ray reports do not reflect evidence of arthritis of the 
left knee either before July 12, 1999 or after January 1, 
2001.      


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability, to include left knee strain with 
meniscus tear and chondromalacia, with recurrent lateral 
instability have not been met prior to July 12 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a rating in excess of 30 percent for a 
left knee disability, to include left knee strain with 
meniscus tear and chondromalacia, status post shaving of 
medial femoral condyle with bone grafting as well as OATS 
procedure, manifested by severe lateral instability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
November 1999.  After adjudicating his claim, the VA provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating in the 
February 2006 AMC letter, which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
report of July 2006 provides a recent assessment of the 
veteran's condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in the 
duty to assist letter dated in February 2006.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).



II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2006), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for a left knee disability was granted by 
the RO in a July 1986 rating decision based on National Guard 
records showing that he injured his left knee in a fall in 
the line of duty and sustained a sprain in the left knee.  
The RO assigned an initial rating of 10 percent disabling.  

By way of history, an October 1999 rating granted a temporary 
total disability rating from July 12, 1999 to October 1, 
1999.  From January 29, 1999 to July 12, 1999 and after 
October 1, 1999, the left knee disorder was rated at 20 
percent disabling.  The veteran filed a claim to extend the 
temporary total rating in November 1999, which was addressed 
in rating decisions dated in December 1999 and in March 2000.  
Thereafter, a March 2001 rating decision granted a 30 percent 
rating effective January 1, 2001, with a 20 percent rating in 
effect prior to this date except for two periods where a 
temporary total rating was assigned from July 12, 1999 to 
November 1, 1999 and from January 24, 2000 to January 1, 
2001.  Subsequent adjudications, which included an October 
2005 Board decision, eventually expanded the period of 
temporary total disability to the entire period of time in 
effect from July 12, 1999 to January 1, 2001.  This is 
reflected in the November 2005 rating decision that 
effectuated the Board's October 2005 decision.  

Among the pertinent evidence submitted in conjunction with 
the veteran's claim is the report of a March 1999 VA 
examination.  A history of residuals of left knee sprain with 
chondromalacia patella and surgery around 1986 was given.  
This examination noted complaints of chronic knee pain of 
varying severity.  There was no swelling noted.  In general 
walking was sometimes bothersome.  He said he could generally 
squat okay and go up and down stairs or steps.  He was unable 
to run and did not participate in recreational sports like 
basketball, tennis or softball.  He had episodes of the knee 
giving way on motion.  Physical examination revealed him to 
walk with a slight limp on the left.  He had a well-healed 
surgical scar over the medial aspect of the left knee.  The 
knee had 0 to 125 degrees motion and he had pain and guarding 
on the range of motion.  He had tenderness to palpation of 
the patellofemoral joint.  He also had lateral and medial 
joint line tenderness.  There was tenderness just below the 
medial joint line over the area of the mensiscal tibial 
ligament.  The Lachman's and anterior drawer signs were 
negative.  He appeared to have some mild collateral laxity 
but this was present bilaterally.  There was no measurable 
atrophy of the thighs.  He was able to slowly squat and arise 
again with more weight on the right leg.  The impression was 
service connected residuals of left knee sprain with lateral 
meniscus tear and chondromalacia patella.  Status post 
arthrotomy.  

Private treatment records from June 1999 revealed the veteran 
to have trouble climbing and he was noted to be assigned to 
work in a tower.  He was said to have had surgery on his left 
knee in 1988.  The current doctor did not know what had been 
done, but noted a parapatellar incision.  The veteran was 
said to have done well postoperatively and did not have 
trouble until an indeterminate time but has had worse since 
1998.  More recently he has had trouble with swelling, 
numbness and pain.  He could not engage the clutch of a car.  
He did have episodes where his knee gives out and he almost 
falls.  He had some night pain and difficulty sleeping as a 
result.  He had medications, but was not sure of the 
prescription.  He had X-rays taken.  He was using a brace and 
denied any recent trauma.  He did not recall any injury on 
hikes which he had taken.  Objective findings revealed a 
marked limp with a brace.  There was no atrophy of his 
thighs.  His range of motion was -20 to 120 degrees.  He was 
very apprehensive about further extension.  He was tender 
along the medial joint line.  There was no instability to 
varus valgus testing.  Pivot testing revealed him to guard 
actively.  Lachman's was negative.  Drawer sign showed mild 
laxity with firm endpoints, slightly different from the 
opposite side.  He had a well-healed median parapatellar scar 
on the left side measuring 9 centimeters.  X-rays were 
negative.  There was no effusion.  The assessment was 
possible internal derangement with torn medial meniscus.  The 
possibility of surgery was discussed.  

Another June 1999 private orthopedic report from about three 
weeks later again reported the same complaints regarding the 
left knee.  He was noted to have had a magnetic resonance 
imaging (MRI) which showed no meniscal change or cruciate 
change.  He wished to proceed with arthroscopic surgery.  
Physical examination findings were the same as shown in the 
report from earlier in the month; even the range of motion 
was identical.  Again the X-rays were noted to be negative.  
The impression was chondrolysis of the left knee, status post 
arthrotomy.  Plans were made for chondroplasty shaving 
surgery.  

A June 1999 private X-ray report of the left knee gave an 
impression of the knee being normal except for very slight 
medial compartmental narrowing indicating very early 
arthritis.  

On July 12, 1999 the veteran underwent arthroscopy and 
chondroplastic shaving of the medial femoral condyle for a 
diagnosed internal derangement of the left knee.  From the 
time of this examination until January 1, 2001, the veteran 
was in receipt of a temporary 100 rating.  However it is 
worth noting that during this period he underwent a VA 
examination in November 1999 where his range of motion was 0 
to 120 degrees and he had no demonstrable instability on 
examination.  Also during the period where he was in receipt 
of a temporary 100 percent rating he underwent a VA 
examination in January 2000, where his range of motion was 
noted to be 0 to 125 degrees with some pain, guarding and 
slight patellofemoral grind on motion, although Lachmans and 
McMurrays were negative and he had stable collateral 
ligaments.  Two weeks after this January 2000 examination, he 
underwent another surgery on the left knee, a diagnostic 
arthroscopy only for status post chondroplastic shaving of 
medial femoral condyle of the left knee.  Also during this 
period, the veteran had X-rays of the left knee from January 
and February 2000 that were normal.  After a postoperative 
period in which he showed little improvement, the veteran 
underwent yet another surgery in June 2000.  This was a 
cadaveric osteochondral bone graft to the left medial femoral 
condyle.  

After the end of the veteran's period of temporary total 
disability, he underwent a VA examination in January 2001.  
The claims file was reviewed prior to and in conjunction with 
the examination.  It was noted that the examiner previously 
evaluated him in May 2000.  At that time he had a history of 
four prior knee surgeries.  He was having problems with pain, 
swelling as well as difficulty with squatting going up and 
down stairs or steps.  He then had a fifth procedure in June 
2000.  Medical records indicate that he had a history of 
condroplastic shaving of the left knee with deficiency of the 
left medial femoral condyle.  He underwent a cadaveric 
osteochondral bone graft to the left medial femoral condyle.  
His surgeon's records were available from June through 
September 2000.  The most recent note on September 14th 
indicated that he was actually improving but still had 
popping and catching and was to continue his stretching 
exercises.  The doctor had no medical records past that date.  
Per the veteran's history, he had seen his doctor in December 
and had not been released to return to work.  His next visit 
with his surgeon was around the 24th or 25th of the month.  
The knee remained symptomatic.  He continued to have pain and 
swelling.  Weight bearing remained painful.  He avoided 
squatting.  

Physical examination revealed that the veteran moved about 
somewhat slowly with a slight limp on the left.  He had a 
cane in his right hand.  He had a well-healed surgical scar.  
There was minimal if any swelling noted.  His range of motion 
was 0 to 120 degrees.  He had rather significant pain on 
motion at this time.  There was tenderness to palpation 
particularly over the area of the medial aspect of the knee.  
Lachman's was negative.  There was no definite instability 
demonstrated although there was some guarding and pain noted 
on testing.  There were no X-rays taken.  The impression was 
service-connected left knee strain with meniscus tear and 
chondromalacia.  Also diagnosed was history of multiple 
surgical procedures.  The most recent was in June 2000 at 
which time he had a cadaveric osteochondral bone graft to the 
left medial femoral condyle.  The veteran had pain on range 
of motion testing.  Certainly the pain would further limit 
his functional ability during flare-ups or with increased 
use.  It was not feasible to attempt to express any of these 
in terms of additional limitations of motion as these matters 
could not be determined with any degree of medical certainty.  
The examiner did not think the veteran was ready to return to 
work as a prison guard.  

An addendum to the January 2001 examination was that the 
examiner received a copy of the veteran's most recent visit 
with his orthopedist in December 2000.  The purpose of the 
visit was for follow up of the left knee cadaveric bone 
graft.  Subjectively the veteran returned and was viewed as 
plateuing.  He was using a bicycle and walking with a cane.  
There was no locking, catching or giving way.  There was no 
swelling.  Walking distance was still somewhat limited.  He 
walked very slowly and cautiously but seemed to be bearing 
full weight with or without his cane.  X-ray revealed 
incorporation of the graft.  The assessment was status post 
bone graft, tibial chondral graft.  Plans were for the 
veteran to undergo weight bearing as tolerated and 
reassurance was given.  He was to follow up in six weeks. 

A private orthopedic record dated towards the end of January 
2001 reflects that the veteran indicated he had good days and 
bad days.  His leg still buckled and gave-way.  Objectively 
he walked carefully.  There was no atrophy.  The doctor could 
not palpate any tenderness over the condyles.  The impression 
was status post graft of the left knee.  The plan was to see 
him again in March.  If he was not better, they may 
considered re-scoping the knee to see the status of the 
graft.  The same doctor wrote a note on the same day stating 
that the veteran was unable to work.  

A March 2001 follow up of the left knee cartilage graft 
reflected that the veteran apparently spent alot of time 
walking around.  He could walk without difficulty from the 
doctor's office to the parking lot.  He was not using a cane.  
He denied any locking, catching or giving way.  He denied any 
swelling.  Objectively he had no tenderness over the knee.  
His scar was well healed.  His gait was slow and cautious, no 
limp.  The assessment was as above.  The veteran seemed to be 
doing better.  The doctor decided not to arthroscope at this 
point.  The doctor again wrote a note stating that the 
veteran was not able to work as a prison guard.  The veteran 
was going to look for other more sedentary options which 
should be good for the ultimate prognosis of his knee.  The 
doctor advised the veteran that he was better and unlikely to 
need further surgery as he made considerable improvement in 
the last 3 months.  

A July 2001 record revealed that the veteran's knee was 
getting better.  It still crackled and crunched at times, so 
he has just started walking cautiously.  He took short steps 
because if he took long steps he felt as if his knee was 
going to give out.  He was walking about 1/4 miles a day.  When 
he walked long distances, he used a cane.  If he went up or 
down stairs or climbed hills, it was very painful.  His pain 
was controlled by Advil.  Objectively, his knee had a well 
healed scar, minimal tenderness to palpation.  Extension was 
-10 degrees and flexion was 120 degrees.  He had significant 
patellofemoral crepitance with range of motion.  2X pulses 
were present.  The assessment was cartilage graft of the left 
knee.  He was noted to have been let go from his job as a 
prison guard do to the fact that he cannot do this.  He was 
looking for sedentary work.  He has continued to improve.  

The report of an October 2001 private orthopedic record 
revealed that he was generally doing better.  He was able to 
walk a mile now for exercise and did it about twice a week.  
He did use a hiking staff when he walked.  He was off the 
cane.  He was feeling a bit better.  Objectively he still had 
some atrophy of his knee.  He had a full, painless range of 
motion.  There was no tenderness around the site of the 
graft.  The assessment was status post OATS procedure of the 
left knee.  Plans were made to see him in six months.  The 
possibility of re-scoping his knee was discussed, but he was 
doing well enough that he could live with his condition and 
seemed satisfied with his condition.

VA treatment records from 2004 reflect that in October 2004 
the veteran complained that his left knee buckled and gave a 
history of prior surgeries on it.  His left knee was found to 
be lax in the lateral compartment.  He underwent an 
orthopedic consult in December 2004 with a history of his 
surgeries noted.  He stated that he continued to have pain 
and his left knee buckled, swelled and has been doing this 
for years.  He could not pivot on his left knee.  The pain 
was primarily anteromedial in nature.  Examination of his 
knee revealed a healed medial parapatellar incision.  He had 
a negative patellofemoral grind test.  He had no medial or 
lateral laxity either in extension or 30 degrees in flexion.  
He had a negative Lachman, pivot and McMurrays.  He did have 
positive step-off.  He had no effusion but did have definite 
crepitation in the lateral joint space.  Neurological 
sensation was intact.  Vascular was intact.  X-rays of his 
left knee showed a step off on the medial femoral condyle in 
the articular surface.  The impression was internal 
derangement of the left knee, possible failed osteochondral 
transplant.  The plan was to place the veteran on a six month 
exercise program.  If he had not improved significantly by 
then, the orthopedist would be glad to reevaluate him for a 
possible arthroscopic debridement.  

The report of a July 2006 VA examination included a claims 
file review as well as examination.  The examiner reviewed 
the veteran's history of left knee problems beginning in 1985 
secondary to a fall down the mountain and underwent surgery 
in 1988.  He had a total of 5 surgeries.  The last surgery 
was in 2001 and he underwent an Oates procedure.  He now 
reported pain, which was a fairly continuous dull pain more 
on the medial aspect but occasionally on the lateral aspect.  
He occasionally gets sharp pain in the knee.  Flare-ups 
occurred with running, kneeling, stepping the wrong way and 
sometimes even simple walking aggravated his knee.  He said 
it does give out on him.  He only had rare episodes of 
locking in the past.  He did get swelling in the knee.  He 
also got alot of popping and grinding.  He denied any 
stiffness.  For treatment he used multiple anti 
inflammatories such as Aleve or Advil as needed.  He also 
iced the knee to help with swelling and did strengthening 
exercises as much as possible.  He no longer used a knee 
brace and said he could not wear it at work because it was 
"frowned upon."  He did not walk with an assistive devices.  

Regarding daily activities that were limited by his knee, he 
had trouble using steps or ladders.  He could not run at all 
and was unable to do any prolonged walking.  At work he 
presently worked as an aircraft mechanic on helicopters.  He 
has done so for the past 4 years.  He said at work he has 
alot of trouble kneeling even with knee pads, so has to limit 
the amount of time kneeling, and would get up and change 
positions.  He also had to have someone help him to work up 
high on the helicopter so he did not have to climb up onto 
the helicopter or on the safety stands as climbing was very 
difficult on the knee.  

Physical examination revealed a normal posture.  His gait 
revealed some antalgia noted on the left lower extremity.  
Inspection of the left knee revealed a vertical scar over the 
medial peripatellar region.  He was noted when he sits at the 
end of the examination table to keep his knee flexed at a 40 
to 45 degree position rather than let the knee dangle or 
reset at a normal position of 90 degrees of flexion.  He 
could flex on examination of the knee to 100 degrees with a 
slight pain and had some difficulty initially flexing the 
knee from an extended position.  He used his right leg to 
push the left leg up to help it begin to flex.  Extension was 
0 degrees without pain.  He had no additional limitation of 
motion with repetitive use, but did have some pain noted in 
the left knee with repetitive motion.  There was crepitus 
noted on the left knee, mostly on the lateral aspect.  He had 
a negative patellofemoral grind test.  He had some pain with 
patellar compression on the left.  He had a negative anterior 
drawer sign with negative Lachman's.  There was no motion 
with varus or valgus stress although there was a palpable and 
audible pop noted when applying varus stress to the knee.  He 
was tender to palpation on the left knee over the medial 
femoral condyle and the medial joint line.  There was no 
joint effusion swelling or erythema noted.  There was no 
varus or valgus deformity.  Muscle strength flexion against 
resistance was rated a 4/5, maybe a 4.5/5 on the left, 
compared to 5/5 on the right.  He had slight atrophy noted of 
the thigh muscles on the left, with a 48 centimeter 
circumference on the left as compared to 50 centimeters on 
the right.  

X-ray study of the left knee revealed a broad based bone 
opacity projecting in the medial compartment overlying the 
lateral part of the medial femoral condyle probably related 
to the osteochondral repair.  The exact location of the bone 
to the medial condyle was uncertain.  Otherwise there was 
very little change from the previous X-ray of 2004.  

The diagnosis was residuals of left knee chondromalacia 
shaving of medial femoral condyle with bone grafting as well 
as OATS procedure.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic 
Code 5261, extension limited to 5 degrees receives a 
noncompensable rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; and extension limited to 20 
degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 rating, flexion limited to 30 degrees warrants a 20 
rating and flexion limited to 15 degrees warrants a 30 
rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2006).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on review of the evidence, the Board finds that 
preponderance of the evidence is against any increased 
ratings for the veteran's left knee disability evaluated as 
20 percent disabling prior to July 12, 1999 or evaluated as 
30 percent disabling as per January 1, 2001.  

Regarding instability, the evidence prior to July 12, 1999 
did not reflect that the instability was more than moderately 
disabling at the time.  Although the records and examination 
report prior to that time revealed subjective complaints of 
instability, objective testing failed to reveal evidence of 
instability, with negative findings on testing for 
instability.  The findings from these records and examination 
reports are against a finding of severe instability prior to 
July 12, 1999.  

Regarding instability, as of January 1, 2001, the veteran is 
now in receipt of the maximum schedular evaluation for 
instability, which is 30 percent disabling.  As discussed 
above, he is not entitled to a separate compensable ratings 
for arthritis.  There is no schedular basis for a higher 
rating for the left knee disability as the evidence fails to 
show the left knee disability to result in ankylosis, or to 
be a nonunion of the tibia and fibia with loose motion 
requiring a brace.  Thus consideration of higher ratings 
under Diagnostic Codes 5256 and 5262 are not applicable.  As 
discussed above the veteran's ranges of motion on flexion and 
extension consistently fell in the noncompensable range, thus 
neither Diagnostic Code 5260 or 5261 could provide for a 
greater evaluation than 20 percent prior to July 12, 1999, or 
30 percent after that date.  

The Board notes that one X-ray from June 1999 suggested the 
possibility of very early arthritis, otherwise the other X-
rays prior to or after July 12, 1999 did not show any 
significant findings of arthritis.  However, the June 1999 X-
ray report did not clearly show arthritis affecting two major 
joints, just a finding of narrowing that could be suggestive 
of early arthritis, but with no other X-rays from elsewhere 
in the claims file showing evidence of arthritis.  Nor has 
the veteran been diagnosed with arthritis by VA examiners or 
by his private orthopedists.  The preponderance of the X-ray 
evidence reflects no evidence of arthritis, which suggests 
that the possible finding of very early arthritis in June 
1999 was in error.  

More recently X-rays of his left knee in December 2004 showed 
a step off on the medial femoral condyle in the articular 
surface and in July 2006 showed a broad based bone opacity 
projecting in the medial compartment overlying the lateral 
part of the medial femoral condyle probably related to the 
osteochondral repair.  No diagnosis of arthritis was made by 
the VA examiner in July 2006 after reviewing such X-rays.  
Thus absent X-ray evidence of arthritis, separate 10 percent 
rating for X-ray evidence of arthritis affecting the major 
joints but with no compensable loss of motion is not 
warranted either before July 12, 1999 or after January 1, 
2001.   

As the evidence does not reflect the presence of arthritis, 
separate ratings based on loss of motion due to arthritis are 
not warranted either before July 12, 1999 or after January 1, 
2001.  



Regarding separate ratings for loss of motion due to 
arthritis in addition to instability, the records prior to 
July 12, 1999 or after January 1, 2001 do not reflect that 
the veteran's ranges of motion either on flexion or extension 
fell within the compensable range.  Prior to July 12, 1999 
his range of motion was 0 to 125 degrees on the March 1999 
examination, and in June 1999, it was -20 (suggesting 
hyperextension) to 120 degrees.  The ranges of motion 
repeatedly fell within the noncompensable range, even during 
the periods in which he was recovering from his surgeries and 
was entitled to a temporary total rating between July 12, 
1999 and January 1, 2001.  

After January 1, 2001, his most recent range of motion was 0 
to 100 degrees, with slight pain on flexion, none on 
extension.  Although the veteran complained of pain on motion 
there was no opinion as to what point if any, the pain 
limited his motion in either direction.  Thus there is no 
evidence suggesting that separate compensable ratings for 
loss of extension or flexion would be warranted either before 
July 12, 1999 or after January 1, 2001.  In any event, the 
ranges of motion shown in the evidence both prior to July 12, 
1999 or after January 1, 2001 are not shown to warrant higher 
ratings than those currently in effect for instability.  

Thus the preponderance of the evidence is against a rating in 
excess of 20 percent for the left knee disorder prior to July 
12, 1999 and against a rating in excess of 30 percent as of 
January 1, 2001.

The Board also finds before July 12, 1999 or as of January 1, 
2001, the criteria for invoking the procedures for assignment 
of a higher evaluation on an extra-schedular basis have not 
been met in the absence of evidence showing that the 
veteran's left knee disorder resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 20 percent disabling for 
a left knee disorder, chondrolysis, status post arthroscopy, 
manifested as instability is not warranted prior to June 12, 
1999.

Entitlement to a rating in excess of 30 percent disabling for 
a left knee disorder, status post arthroscopy and 
chondromalacia shaving of medial femoral condyle with bone 
grafting as well as OATS procedure, manifested as 
instability, is not warranted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


